Exhibit 10.1

SERVICES AGREEMENT

dated as of December 14, 2017

by and between

PRESBIA PLC

as Company

and

OCV MANAGEMENT, LLC

as Service Provider

 

 

 

 

 

 

 

 

 

 

 

 

OCV Management, LLCConfidential

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section 1.Definitions and Interpretation3

Section 2.Appointment and Authority of Service Provider; Provision of Services4

Section 3.Fees4

Section 4.Limitation of Liability5

Section 5.Indemnification5

Section 6.Termination6

Section 7.Assignment and Sub-Contracting6

Section 8.Notices7

Section 9.Binding Nature of Agreement; Successors and Assigns; Amendment7

Section 10.Entire Agreement7

Section 11.Controlling Law7

Section 12.Choice of Forum7

Section 13.Waiver of Jury Trial8

Section 14.Independent Contractor8

Section 15.Third Party Beneficiary Rights8

Section 16.Indulgences Not Waivers8

Section 17.Titles Not to Affect Interpretation8

Section 18.Execution in Counterparts8

Section 19.Provisions Separable9

 

Orchard Capital Corp2Confidential

--------------------------------------------------------------------------------

 

SERVICES AGREEMENT

This SERVICES AGREEMENT (as amended, modified or supplemented from time to time,
this “Agreement”), dated as of December 14, 2017, is entered into by and between
PRESBIA PLC, an Irish corporation with offices located at as the company
(together with its successors and assigns permitted hereunder, the “Company”),
and OCV MANAGEMENT, LLC, a Delaware limited liability company, with offices
located at 4700 Wilshire Boulevard, Los Angeles, California 90010, as service
provider (together with its successors and assigns permitted hereunder, “Service
Provider”).

W I T N E S S E T H:

WHEREAS, the Company is a medical device company focused on the development of
the presbyopia-correcting Presbia Flexivue Microlens™ – an innovative solution
for the common age-related loss of the ability to read or focus on near objects;

WHEREAS, the Service Provider is in the business of providing management,
strategic support, financial services, legal services, personnel services and
other similar human resources support to, among others, the Company and its
Affiliates; and

WHEREAS, the Company and its Affiliates on the one hand, and the Service
Provider on the other hand, wish to amend and restate all existing agreements
and understandings between them for the provision of services, whether written
or oral, as set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
set forth, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and Service Provider
agree as follows:

Section 1.Definitions and Interpretation

.  

“Affiliate” means any other Person that, directly or indirectly, Controls, is
Controlled by or under common Control with such Person, or is a director or
officer of such Person.

“Business Day” means a day, other than a Saturday or a Sunday, on which banks
are generally open for business in Los Angeles, California and Chicago,
Illinois.

“Control,” and the correlative term “Controlled,” means the possession, direct
or indirect, of the power to direct or cause the direction of the management
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Fees” means the charges for the provision of the Services as set out in the
applicable Services Schedules.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.

“Service Schedule” means each of the Schedules attached to this Agreement that
set forth the Services to be provided by Service Provider to the Company and/or
its Affiliates and any future schedules setting forth the additional services as
agreed upon between the parties hereto.

 

Orchard Capital Corp.3Confidential

--------------------------------------------------------------------------------

 

The use of the terms “include” or “including” shall be construed without
limitation to the words following; words denoting the singular number only
include the plural and vice versa; words denoting any gender include all genders
and words denoting persons include firms and corporations and vice versa.

Section 2.Appointment and Authority of Service Provider; Provision of Services

.  

(a)The Company hereby appoints OCV Management, LLC (“OCV”) as Service Provider
and directs Service Provider to perform such duties as are described in the
Service Schedules (collectively, the “Services”).  OCV hereby accepts such
appointment, and, subject to and in accordance with the applicable terms and
provisions of this Agreement, agrees to perform the Services during the
applicable term set forth herein or in the applicable Service Schedule to and
for the benefit of the Company and any of its Affiliates identified in the
applicable Service Schedule.

(b)If the Company desires Service Provider to provide the Company and/or an
Affiliate with additional services not set forth on a Service Schedule, the
Company and Service Provider shall discuss in good faith the addition of such
additional services to a new or existing Service Schedule and, upon the parties’
written agreement on such new or amended Service Schedule, such additional
services shall be deemed “Services” for all purposes in this Agreement.

(c)Service Provider shall, and is hereby authorized by the Company to, perform
the Services in a manner consistent with applicable law and in accordance with
the applicable terms and provisions hereof.  Service Provider shall use all
reasonable skill, care and diligence in the performance of the
Services.  Service Provider shall follow the customary standards, policies and
procedures currently used by it in the performance of such Services for itself
and for other Persons.

(d)Service Provider may perform any Services directly or by or through agents,
accountants, experts, attorneys or Affiliates.  Service Provider shall exercise
reasonable care in the selection of any such third parties.  Service Provider
shall remain fully responsible and liable for the performance of the Services
notwithstanding any delegation to any such third party.  Performance by any such
third party of any Services shall be deemed to be performance thereof by Service
Provider.

Section 3.Fees

.  

(a)In consideration of and subject to the supply of the Services in accordance
with the terms of this Agreement, the Company shall pay to Service Provider the
Fees.

(b)Except as may otherwise be set forth in the Service Schedule, Service
Provider will invoice the Company quarterly in arrears for all Services provided
during the preceding quarter.  The Company shall pay such invoice within fifteen
(15) Business Days of receipt thereof.

(c)For any Services for which the Fees are based on a cost or cost-plus
methodology, Service Provider shall provide the Company with reasonable detail
of the cost of its provision of the Services in conjunction with its invoices.

(d)Except to the extent set forth in the applicable Service Schedule, each of
the Company and Service Provider shall bear its own costs and expenses with
respect to the provision of Services.  In the event so indicated in the
applicable Service Schedule, the Company shall, at the direction of Service
Provider, either reimburse Service Provider from time to time for, or pay
directly, the out-of-pocket expenses incurred in providing the Services,
including travel, communication and similar expenses.

 

Orchard Capital Corp.4Confidential

--------------------------------------------------------------------------------

 

Section 4.Limitation of Liability

.  

(a)Except as otherwise expressly provided in this Section 4, Service Provider
shall in no event have any liability to the Company under or as a result of this
Agreement or the performance of the Services, except to the extent such
liability results from the gross negligence or willful misconduct of Service
Provider (or that of any agent, accountant, expert, attorney or Affiliate
performing the Services as contemplated by Section 2(d)).

(b)Without limiting the generality of the foregoing, Service Provider will not
be liable to the Company for: (i) any loss of profits, loss of revenue, loss of
reputation or goodwill; (ii) any indirect, special or consequential loss; or
(iii) any exemplary or punitive damages, whether arising in contract, tort,
negligence, misrepresentation, for breach of duty (including without limitation
statutory duty) or otherwise.

(c)Other than pursuant to Section 4(a) above, the maximum aggregate liability of
Service Provider to the Company, whether in contract, tort (including without
limitation negligence) or breach of duty (including without limitation statutory
duty) or otherwise shall not exceed the Fees paid to Service Provider by the
Company in the twelve months immediately preceding the relevant event,
occurrence or omission and any amount recoverable under any insurance policies;
provided that, with respect to liability of Service Provider to the Company
related to the performance of a particular Service, the maximum liability of
Service Provider shall be the aggregate fees paid to Service Provider by the
Company with respect to such Service.

Section 5.Indemnification

.  

(a)The Company shall indemnify Service Provider and its Affiliates and each of
their respective officers, directors, employees, stockholders, members,
partners, agents and representatives (each, an “Indemnified Person”) and hold
them harmless from and against any and all claims, losses, damages, liabilities,
obligations and out-of-pocket costs or expenses, including reasonable attorneys’
fees and expenses and costs and expenses of investigations (collectively,
“Losses”), arising out of or resulting from this Agreement or Service Provider’s
performance of the Services (including through any agent, accountant, expert,
attorney or Affiliate as contemplated by Section 2(d)), except to the extent
such Losses result from Service Provider’s gross negligence or willful
misconduct in performing the Services (or that of any agent, accountant, expert,
attorney or Affiliate performing the Services as contemplated by Section 2(d)).

(b)The Company shall promptly reimburse each Indemnified Person for all fees and
expenses (including reasonable attorneys’ fees and expenses) as such fees and
expenses are incurred in connection with investigating, preparing, pursuing or
defending any action, claim, suit, investigation or proceeding (each, a
“Proceeding”) arising out of or resulting from this Agreement or the provision
of the Services; provided that such Indemnified Person shall promptly repay to
the Company any such amount to the extent judicially determined by judgment or
order not subject to further appeal or discretionary review that such fees and
expenses were not Losses subject to the indemnity provided by this Section 5
(such Losses, “Indemnifiable Losses”).  If for any reason (other than that the
Losses sustained are not Indemnifiable Losses) the indemnification provided by
this Section 5 is unavailable to any Indemnified Person or insufficient to hold
it harmless, then the Company shall contribute to the amount paid or payable by
such Indemnified Person as a result of such Losses in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and such Indemnified Person, on the other hand, or, if such allocation is
not permitted by applicable law, to reflect not only the relative benefits
referred to above but also any other relevant equitable considerations.  

 

Orchard Capital Corp.5Confidential

--------------------------------------------------------------------------------

 

(c)To the extent a claim in respect of any Proceeding as contemplated by this
Section 5 is to be made by an Indemnified Person against the Company, the
Company shall be entitled to participate in such Proceeding and, to the extent
that it may wish, assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Person, and, after notice from the Company to
such Indemnified Person of its election to assume the defense thereof, the
Company shall not be liable to such Indemnified Person for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
Indemnified Person in connection with the defense thereof, other than reasonable
costs of investigation (unless (i) counsel for such Indemnified Person advises
that there are issues which raise conflicts of interest between such Indemnified
Person and the Company, in which case such Indemnified Person may retain counsel
reasonably satisfactory to it and the Company shall pay all reasonable fees and
expenses of such counsel for such Indemnified Person or (ii) the Company has
failed to diligently pursue the defense of a Proceeding it has assumed).  No
Indemnified Person shall effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened Proceeding
in respect of which indemnification or contribution from the Company may be
sought hereunder (whether or not the Company is an actual or potential party to
such Proceeding) without the written consent of the Company, which consent shall
not be unreasonably withheld.  The Company shall not effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened Proceeding in respect of which indemnification or
contribution from the Company may be sought hereunder (whether or not any
Indemnified Person is an actual or potential party to such Proceeding), on a
basis that would result in (A) the imposition of a consent order, injunction or
decree that would restrict the future activity or conduct of Service Provider or
any of its Affiliates, (B) a finding or admission of any wrong-doing, (C) any
monetary liability of the Indemnified Person that will not be promptly paid or
reimbursed by the Company or (D) anything less than a complete release being
provided to the Indemnified Person and its Affiliates.

(d)An Indemnified Person shall not be denied indemnification in whole or in part
under this Section 5 or otherwise by reason of the fact that such Indemnified
Person had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted or not
expressly prohibited by the terms and conditions of this Agreement.  

Section 6.Term and Termination

.  

(a)The term of this Agreement begins on the date hereof and will continue until
the earlier of (i) the expiration of each of the Service-specific terms set
forth in the Service Schedules, if any, and (ii) the termination of this
Agreement in accordance with clause (b) of this Section 6.

(b)This Agreement may be terminated by either the Company or Service Provider
upon thirty (30) days’ prior written notice, unless a longer period with regard
to any particular Service is provided for in the applicable Service Schedule.

(c)Termination of this Agreement shall not prejudice or affect the parties’
accrued rights and liabilities as at termination.

(d)Sections 3 (with respect to amounts incurred prior to termination), 4, 5 and
11 through 18 shall survive any termination of this Agreement pursuant to this
Section 6.

Section 7.Assignment and Sub-Contracting

.  

(a)Except for the delegation of its obligations hereunder in accordance with and
subject to the terms of Section 2(d), Service Provider shall not assign,
delegate or otherwise transfer this Agreement or its obligations hereunder
without the express prior written consent of the Company.

 

Orchard Capital Corp.6Confidential

--------------------------------------------------------------------------------

 

(b)The Company shall not assign or otherwise transfer its rights under this
Agreement without the express prior written consent of Service Provider.

Section 8.Notices

.  Unless expressly provided otherwise herein, all notices, requests, demands
and other communications required or permitted under this Agreement shall be in
writing and shall be deemed to have been duly given, made and received when
delivered against receipt or upon actual receipt of registered or certified
mail, postage prepaid, return receipt requested, or, in the case of telecopy
notice, when received in legible form, addressed as set forth below:

(a)If to the Company:

PresbiBio, LLC
8845 Irvine Center Drive, Suite 100
Irvine, CA 92618

Telephone: (949) 502-7010

Fax:  (323) 832-8447

Attention: Chief Financial Officer

 

(b)If to Service Provider:

OCV Management, LLC
4700 Wilshire Boulevard

Los Angeles, CA 90010

Telephone:  (323) 860-4900
Telecopy:  (323) 860-4904
Attention:  General Counsel

 

Any party may change the address or telecopy number to which communications or
copies directed to such party are to be sent by giving notice to the other
parties of such change of address or telecopy number in conformity with the
provisions of this Section 8 for the giving of notice.

Section 9.Binding Nature of Agreement; Successors and Assigns; Amendment

.  This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns as provided herein.  This Agreement may not be amended,
modified or terminated (except as otherwise expressly provided herein) except by
each of the parties hereto in writing.

Section 10.Entire Agreement

.  This Agreement contains the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof, and supersede all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof.  The express terms hereof and thereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

Section 11.Controlling Law

.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD, TO THE FULLEST EXTENT PERMITTED BY
LAW, TO ANY CONFLICTS OF LAW RULES WHICH MIGHT APPLY THE LAWS OF ANY OTHER
JURISDICTION).

Section 12.Choice of Forum

.  Each of the parties hereto hereby irrevocably and unconditionally (a) submits
to the jurisdiction of any federal or California state court located within the

 

Orchard Capital Corp.7Confidential

--------------------------------------------------------------------------------

 

County of Los Angeles (the “Chosen Courts”) for any action, suit or proceeding
arising out of or related to this Agreement (including any non-contractual
disputes related hereto) and hereby waives, and agrees not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof or of any such document, that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in the
Chosen Courts, (b) waives and agrees not to assert any objection to the laying
of venue of any such action, suit or proceeding in any such court and (c) waives
and agrees not to plead or claim that any such action, suit or proceeding
brought in any Chosen Court has been brought in an inconvenient forum.  The
parties hereto hereby consent to and grant such Chosen Courts jurisdiction over
the person of such parties and, to the extent permitted by law, over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
8 or in such other manner as may be permitted by law shall be valid and
sufficient service thereof.

Section 13.Waiver of Jury Trial

.  THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREE THAT ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

Section 14.Independent Contractor

.  The relationship of the parties under this Agreement shall be that of
independent contractors only.  Nothing contained in his Agreement shall be
deemed or construed to create a partnership or joint venture, to create the
relationships of employee/employer or principal/agent, or otherwise create any
liability whatsoever of either party with respect to the indebtedness,
liabilities, obligations or actions of the other or any of their respective
officers, directors, employees, stockholders, agents or representatives, or any
other Person or entity.

Section 15.

Section 16.Third Party Beneficiary Rights.  Except as provided in Section 5, no
provisions of this agreement are intended, nor shall be interpreted, to provide
or create any third party beneficiary rights or any other rights of any kind in
any client, customer, employee, affiliate, stockholder, partner of any party
hereto or any other Person unless specifically provided otherwise herein and,
except as so provided, all provisions hereof shall be personal solely between
the parties hereto.

Section 17.Indulgences Not Waivers

.  Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

Section 18.Titles Not to Affect Interpretation

.  The titles of paragraphs and subparagraphs contained in this Agreement are
for convenience only, and they neither form a part of this Agreement nor are
they to be used in the construction or interpretation hereof.

Section 19.Execution in Counterparts

.  This Agreement may be executed in any number of counterparts by facsimile,
electronic or other written form of communication, each of which shall be deemed
to be an original as against any party whose signature appears thereon, and all
of which shall together constitute one and the same instrument.  This Agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

Orchard Capital Corp.8Confidential

--------------------------------------------------------------------------------

 

Section 20.Provisions Separable

.  The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

 

 

Orchard Capital Corp.9Confidential

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

COMPANY:

PRESBIA PLC

By:__/s/ Jarett Fenton_______________________
Name: Jarett Fenton
Title:    Chief Financial Officer

SERVICE PROVIDER:

OCV MANAGEMENT, LLC

By:___/s/ Mark Yung________________________
Name: Mark Yung
Title:  Managing Principal

 

 

 

Orchard Capital Corp.10Confidential

--------------------------------------------------------------------------------

 

Service Schedule 1

Description of Service:

Services of Mark Yung as Chief Executive Officer of the Company and Zohar
Loshitzer as a consultant to the Company and other services as may be agreed
upon by the parties from time to time (the “Service”).

 

Term:

December 14, 2017 until terminated upon thirty (30) days’ prior written notice
by either of the parties.

 

Fees:

An annual fee of $250,000, payable annually in arrears.  The fee will be paid in
the form of ordinary shares issued by the Company in a private offering
(assuming the Service Provider continues to qualify as an accreditor investor at
the time of issuance).  Ordinary shares shall be issued on the first business
day of the subsequent year.  The number of ordinary shares to be issued will be
determined by dividing $250,000 by the closing price on the first business day
of the year in which the services are provided.  For 2018, the number of shares
to be issued will be determined by dividing $250,000 by the closing price on
January 2, 2018 and the shares will be issued on January 2, 2019.

 

Other:

The Company shall reimburse Service Provider for any out-of-pocket expenses
incurred by Service Provider in providing the Service.

 

 

 

 

Orchard Capital Corp.S-1Confidential